OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to the practice of law by this Court on March 28, 1988 and is currently in good standing. She has submitted an affidavit requesting that this Court accept her resignation from the practice of law in New York State because she no longer resides or practices law in New York State. There are no complaints pending against her.
*343We grant the application and direct that her name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Fallon, JJ., concur.
Resignation accepted, and name removed from roll of attorneys.